Controversy without action (C. S., 626), to determine the right of defendant to reenter upon a right of way over and across the land of plaintiff in Jones County, N.C. and to construct thereon a tramroad for the purpose of removing timber owned by defendant from lands other than the land of plaintiffs.
Upon consideration of the facts agreed and of the provisions of the deed from plaintiffs to defendant, it was ordered and adjudged that the defendant has the right to reenter upon said right of way and to construct thereon and use a tramroad for the purpose of removing timber from the lands of any and all persons.
From this judgment plaintiffs appealed to the Supreme Court.
Upon consideration of plaintiffs' assignments of error based on their exception to the judgment of the Superior Court, we conclude that same cannot be sustained.
The judgment is supported by the provisions of the deed from plaintiffs to defendant, dated 1 March, 1911. *Page 300 
After cutting and removing the timber from the land described in the deed, within the time stipulated therein, defendant took up and removed from the right of way which it located on said land, the tramroad which it had constructed for removing said timber. Under the judgment it has the right to reenter upon said right of way and to reconstruct thereon a tramroad to be used by it to remove timber from the lands of other persons who have conveyed same to defendant. This is in accordance with the provisions of plaintiffs' deed to defendant. The judgment is
Affirmed.